DETAILED ACTION
Status of Claims
This Office action is in response to the application filed on 11/28/2019. Claims 1-20 are presently pending and are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statements submitted on 11/28/2019, 08/07/2021, and 12/26/2021 are all in compliance with 37 C.F.R. 1.97 and are being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6, 8-13, and 15-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding claims 1, 8, and 15:
Step 1: Claim 1 is directed towards a method. Claim 8 is directed towards the corresponding system, and claim 15 is directed towards the corresponding non-transitory computer-readable medium.
Step 2A, prong 1: Claims 1, 8, and 15 recite the abstract concept of identifying a profile shared with a transport occupant based on a profile of the transport occupant. This abstract idea is described at least in claims 1, 8, and 15 by the mental process steps of determining a profile of the transport occupant and identifying at least one profile shared with the transport occupant based on the profile of the transport occupant. These steps fall into the mental processes grouping of abstract ideas as they include 
Claims 1, 8, and 15 also recite a step of providing a service to the transport occupant based on the profile shared with the transport occupant. This step falls into the organization of human activity grouping of abstract ideas as it includes a human being providing the service. Note that this interpretation is based on ¶¶ 51, 78, and 90 of the instant specification, which support a wide variety of interpretations of the provided service, such as “a request to watch a video from Netflix™, Amazon™ prime,” “a need for fuel/charge, a maintenance service,” or other services provided by “a gas station, a service center, a body shop, a rental center, automotive dealer, local service stop, delivery pickup center, etc.” Therefore, the broadest reasonable interpretation of the claim includes the performance of this limitation by a human being.
With respect to claims 1, 8, and 15, other than reciting “a processor” and that the method is performed “by a transport,” nothing in the steps of determining the profile of the transport occupant, identifying at least one profile shared with the transport occupant based on the profile of the transport occupant, and providing the service to the transport occupant based on the shared profile precludes the idea from practically being performed in the human mind and by a human being. For example, if not for the “processor” and “transport” language, the claim encompasses a human mentally determining the profile of the transport occupant and identifying the shared profile based on their profile, and then manually providing the service to the transport occupant based on the shared profile.
Step 2A, prong 2: The claims recite elements additional to the abstract concepts. However, these additional elements fail to integrate the abstract idea into a practical application.

Claim 8 recites a processor which is a generic computer (see instant specification ¶ 56) that are employed as tools to perform the abstract idea (see MPEP 2106.05(f)). Claim 8 also recites that the processor is configured to receive a request for a service from a transport occupant. This step is considered insignificant extra solution activity, as the step simply gathers data necessary to perform the abstract idea. Similarly, the recited memory in claim 8 is insignificant extra solution activity as it is simply a data storage containing data necessary to perform the abstract idea. These additional steps amount to necessary data gathering/data output and generic computing components wherein all uses of the recited abstract idea require such data gathering and data output (see MPEP 2106.05(g)).
Claim 15 recites a processor which is a generic computer (see instant specification ¶ 56) that are employed as tools to perform the abstract idea (see MPEP 2106.05(f)). Claim 15 also recites that the processor is configured to receive a request for a service from a transport occupant. This step is considered insignificant extra solution activity, as the step simply gathers data necessary to perform the abstract idea. Similarly, the recited non-transitory computer readable medium in claim 15 is insignificant extra solution activity as it is simply a data storage containing data necessary to perform the abstract idea. These additional steps amount to necessary data gathering/data output and generic computing 
Step 2B: For the same reasons addressed above with respect to Step 2A, prong 2, the additional elements recited in claims 1, 8, and 15 fail to amount to an inventive concept. As such, the additional elements individually and in combination do not amount to significantly more than the abstract idea.  
Therefore, when considering the combination of elements and the claimed invention as a whole, claims 1, 8, and 15 are not patent-eligible.
Regarding claims 2-6, 7-13, and 14-19:
Dependent claims 2-6, 7-13, and 14-19 only recite additional mental process steps (i.e. determining the profile of the transport occupant based on information acquired from a mobile device of the occupant or based on biometrics of the transport occupant, reading a time stamp indicating a time period for which the at least one profile is to be shared with the transport occupant, and verifying that the time period has not elapsed) and limitations further defining the mental process (i.e. the at least one profile shared with the transport occupant constitutes a consensus of a blockchain the transport belongs to). The dependent claims contain additional elements, such as the biometrics sensors in claims 3, 10, and 17, but these additional elements fail to integrate the abstract idea into a practical application since they are simply used to gather data that is necessary for performing the abstract idea. As such, the additional elements individually and in combination do not amount to significantly more than the abstract idea. Therefore, when considering the combination of elements and the claimed invention as a whole, claims 2-6, 7-13, and 14-19 are not patent-eligible.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-5, 8-12, and 15-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vardharajan (US 10,974,729 B2).
Regarding claim 1:
		Vardharajan discloses the following limitations:
“A method, comprising: receiving, by a transport, a request for a service from a transport occupant.” (See at least Vardharajan col. 20 ll. 51-67: “The user device 145 may communicate with the vehicle management system 150 to request the vehicle 140. By way of non-limiting example, the vehicle management system 150 may be provided by a vehicle dealership for selling and/or renting vehicles, vehicle sharing service (e.g., vehicle timeshare scheduling service), and/or other party. For instance, using the vehicle management system 150, a user of the user device 145 may buy the vehicle 140, rent the vehicle 140, or otherwise schedule use of the vehicle 140.”)
“determining, by the transport, a profile of the transport occupant.” (See at least Vardharajan col. 8 l. 50-col. 9 l. 36: “If the vehicle determines that the user has vehicle profile setting privileges (e.g., the user is a captain), the vehicle may receive a vehicle functionality profile associated with the captain.”)
“identifying, by the transport, at least one profile shared with the transport occupant based on the profile of the transport occupant.” (See at least Vardharajan col. 9 l. 61-col. 10 l. 53: “The captain may temporarily, permanently, and/or conditionally transfer vehicle profile setting privileges to another user… For example, when nine different users are designated as captains of the vehicle, each of the nine captains may be associated with a different priority value between 1 and 9, inclusive, where 1 is assigned to the captain with the highest priority and 9 is assigned to the captain with the lowest priority. In this example, when the user devices of the captain assigned a priority value of 2 and the captain assigned a priority value of 6 are providing vehicle functionality profiles to the vehicle, the vehicle applies the vehicle functionality profile of the captain assigned the priority value of 2. The captains may temporarily or permanently adjust the priority values of the various captains and/or add captains (e.g., introduce a new tenth captain and redefine priority values as being between 1 and 10, inclusive).”)
“and providing the service to the transport occupant based on the at least one profile shared with the transport occupant.” (See at least Vardharajan col. 4 l. 62-col. 5 l. 25 and col. 9 l. 61-col. 10 l. 53: “In an embodiment, the vehicle profile management system may facilitate and/or otherwise be associated with a vehicle selling, renting, and/or sharing service. A user of such a service may set up an account with this service to buy a vehicle or schedule usage of a vehicle and/or obtain access to at least a subset of the predetermined vehicle functionality profiles.” Further, “In this example, when the user devices of the captain assigned a priority value of 2 and the captain assigned a priority value of 6 are providing vehicle functionality profiles to the vehicle, the vehicle applies the vehicle functionality profile of the captain assigned the priority value of 2.”)
	Regarding claim 2:
Vardharajan discloses the “method of claim 1,” and Vardharajan further discloses the method “comprising determining the profile of the transport occupant based on information acquired from a mobile device of the occupant.” (See at least Vardharajan col. 13 ll. 40-53: “The user device 110, network 115, user profile management system 120, vehicle functionality profile management system 125, and/or other devices may include communication units appropriate for communicating with each other and/or the vehicle 105. By way of non-limiting examples, the user device 110 may be, and/or may include, a mobile phone (e.g., smartphone), smartwatch, a personal digital assistant (PDA), a tablet device, a laptop device, a watch, a computer, or generally any device that is operable to communicate via wireless communication (e.g., via cellular standards using antennas)…”)
	Regarding claim 3:
Vardharajan discloses the “method of claim 1,” and Vardharajan further discloses the method “comprising determining the profile of the transport occupant based on biometrics of the transport occupant acquired by at least one sensor.” (See at least Vardharajan col. 15 l. 51-col. 16 l. 7: “The identity of the user may include a name (e.g., account username, legal name, etc.), account number, biometrics, and/or generally any identification data that may be utilized by the vehicle 105 to authenticate the user.”)
Regarding claim 4:
Vardharajan discloses the “method of claim 1,” and Vardharajan further discloses the method “comprising reading a time stamp indicating a time period for which the at least one profile is to be shared with the transport occupant.” (See at least Vardharajan col. 9 l. 61-col. 10 l. 53: “The captain may temporarily, permanently, and/or conditionally transfer vehicle profile setting privileges to another user. For example, the captain may conditionally transfer vehicle profile setting privileges based on time of day, day of week, duration of vehicle usage, purpose of vehicle usage, vehicle functionality profile another user intends to apply, and/or other conditions.” The user having privileges based on a certain time implies a step of determining the time period for which the privileges will last.)
	Regarding claim 5:
“The captain may temporarily, permanently, and/or conditionally transfer vehicle profile setting privileges to another user. For example, the captain may conditionally transfer vehicle profile setting privileges based on time of day, day of week, duration of vehicle usage, purpose of vehicle usage, vehicle functionality profile another user intends to apply, and/or other conditions.”  Further, “In some cases, the vehicle may transmit a message to the user device of the user confirming that the user has vehicle profile setting privileges, and/or the vehicle may transmit a message indicating to the user devices of the other users that they do not have profile setting privileges (e.g., they are not captains of the vehicle).” The user having privileges based on a certain time implies a step of checking whether the time period has elapsed.)
Regarding claim 8:
Vardharajan discloses “A system, comprising: a processor of a transport; a memory on which are stored machine readable instructions that when executed by the processor, cause the processor to” perform a method. (See at least Vardharajan col. 22 ll. 12-32 and FIG. 2: “The ECUs 205 may include a processor (e.g., a microcontroller) to process data and execute programmable instructions (e.g., assembly level instructions, functional sequential instructions, and/or object oriented instructions). The ECUs 205 may each include on-board memory (e.g., static random access memory (SRAM), electrically erasable programmable read-only memory (EEPROM), and/or flash memory) to store data received and/or generated by the ECU 205.”)
Since the remaining limitations of claim 8 are encompassed in scope by claim 1, they are taught by Vardharajan using the same rationale that was applied to claim 1.
	Regarding claims 9-12:
mutatis mutandis, as claims 2-5 above, respectively.
Regarding claim 15:
Vardharajan discloses “A non-transitory computer readable medium comprising instructions, that when read by a processor, cause the processor to perform” a method. (See at least Vardharajan col. 2 l. 54-col. 3 l. 5: “In one or more embodiments, a vehicle includes one or more processors. The vehicle further includes a non-transitory machine readable medium comprising instructions stored therein, which when executed by the one or more processors, cause the one or more processors to perform operations.”)
Since the remaining limitations of claim 15 are encompassed in scope by claim 1, they are taught by Vardharajan using the same rationale that was applied to claim 1.
Regarding claims 16-18:
Claims 16-18 are rejected under the same rationale, mutatis mutandis, as claims 2-4 above, respectively.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7, 13-14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Vardharajan as applied to claims 1, 8, and 15 above, and further in view of Biazetti et al. (US 2021/0157947 A1), hereinafter Biazetti.
Regarding claim 6:
consensus of a blockchain the transport belongs to.” However, Biazetti does teach this limitation. (See at least Biazetti ¶¶ 57 and 63: “When a user (e.g., of a participant of the multi-party transport process) subsequently attempts to access the event data, the access may be controlled through a policy service (which includes smart contracts)… Access to the event data may be based on the roles that are dynamically assigned to a participant during runtime.” Further, “A transaction is submitted by the application or blockchain client, which may cause the execution of the smart contract code for validation or consensus purposes. The successful execution of the smart contract may trigger a trusted modification(s) to a state of a digital blockchain ledger.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Vardharajan by using a blockchain consensus to control the privileges of the user as taught by Biazetti because Biazetti discloses that “The blockchain 810 can be used to significantly improve both a training process 802 of the machine learning model and a predictive process 804 based on a trained machine learning model. For example, in 802, rather than requiring a data scientist/engineer or other user to collect the data, historical data may be stored by the assets 830 themselves (or through an intermediary, not shown) on the blockchain 810. This can significantly reduce the collection time needed by the host platform 820 when performing predictive model training. For example, using smart contracts, data can be directly and reliably transferred straight from its place of origin to the blockchain 810.” (See at least Biazetti ¶ 148.)
Regarding claim 7:
Vardharajan in combination with Biazetti discloses the “method of claim 6,” and Biazetti further discloses the method “comprising executing a blockchain smart contract to verify that the at least one profile is shared with the [user].” (See at least Biazetti ¶¶ 57 and 63: “When a user (e.g., of a participant of the multi-party transport process) subsequently attempts to access the event data, the access may be controlled through a policy service (which includes smart contracts)… Access to the event data may be based on the roles that are dynamically assigned to a participant during runtime.” Further, “A transaction is submitted by the application or blockchain client, which may cause the execution of the smart contract code for validation or consensus purposes. The successful execution of the smart contract may trigger a trusted modification(s) to a state of a digital blockchain ledger.” Providing access based on the role of a user corresponds to providing a service based on the profile status of the user as claimed.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Vardharajan by using a smart contract to control the privileges of the user as taught by Biazetti because Biazetti discloses that “The blockchain 810 can be used to significantly improve both a training process 802 of the machine learning model and a predictive process 804 based on a trained machine learning model. For example, in 802, rather than requiring a data scientist/engineer or other user to collect the data, historical data may be stored by the assets 830 themselves (or through an intermediary, not shown) on the blockchain 810. This can significantly reduce the collection time needed by the host platform 820 when performing predictive model training. For example, using smart contracts, data can be directly and reliably transferred straight from its place of origin to the blockchain 810.” (See at least Biazetti ¶ 148.)
	Regarding claims 13-14:
mutatis mutandis, as claims 6-7 above, respectively.
	Regarding claim 19-20:
Claims 19-20 are rejected under the same rationale, mutatis mutandis, as claims 6-7 above, respectively.	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gajnutdinov et al. (US 2021/0264553 A1) discloses a method of establishing links between user profiles as part of a transport service (Abstract), where “Profiles can be combined into groups. One may also combine several profiles into one profile, or divide one profile into several profiles” (¶ 162). Further, “this tech solution can be modeled based on a decentralized (or centralized) distributed ledger. E.g., blockchain. In some versions transport, production, financial, and other profile operations can be performed using smart contracts under blockchain technology” (¶ 260).
Bertollini et al. (US 2019/0315342 A1) discloses a method of assigning a transport to fulfill a transportation request based on a received passenger profile (Abstract). “The passenger transport can also blend individual passenger profiles, drive settings or baseline settings to form a group profile” (¶ 39).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Madison R Hughes whose telephone number is (571)272-7205. The examiner can normally be reached Monday - Thursday: 9:00 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.R.H./Examiner, Art Unit 3662                                                                                                                                                                                                        
/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662